266 F.2d 955
Sidney J. MASSICOT, Appellant,v.UNITED STATES of America, Appellee.
No. 17634.
United States Court of Appeals Fifth Circuit.
May 19, 1959.

Chester E. Wallace, Atlanta, Ga., for appellant.
Lloyd Cyril Melancon, Asst. U.S. Atty., M. Hepburn Many, U.S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal from the denial by the trial court of a motion to vacate appellant's sentence of conviction for violating Sections 605 and 501 of the Federal Communications Act, 47 U.S.C.A. 605, 501, presents no real constitutional question.  The Supreme Court, in Weiss v. United States, 308 U.S. 321, 60 S. Ct. 269, 84 L. Ed. 298, construed Section 605 as forbidding interception and publication of any communication, whether interstate or intrastate.  It was for the interception and publication of an intrastate message that Massicot was indicted.  The language plainly says what the Supreme Court construed it to mean.  It is only by seeking to construe the plain statement to have a limited meaning that appellant gives any meaning at all to his contention that the section is too vague to be the constitutional basis for a criminal prosecution.  See Massicot v. United States, 5 Cir., 254 F.2d 58.


2
The judgment is affirmed.